Citation Nr: 0521915	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected allergic rhinitis and sinusitis with 
dermatitis and associated headaches, currently evaluated as 
10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which denied the veteran's claims of 
entitlement to an increased disability rating for service-
connected allergic rhinitis and sinusitis with dermatitis and 
associated headaches and entitlement to TDIU.

Procedural history

The veteran served on active duty from June 1962 to August 
1966.

Service connection for allergic rhinitis and sinusitis with 
dermatitis and associated headaches was granted by the RO in 
an October 1976 rating decision; a noncompensable (zero 
percent) disability rating was assigned.  In a January 1999 
rating decision, the disability rating was increased to 10 
percent disabling.  

In November 2001, the veteran filed claims for entitlement to 
an increased disability rating for his service-connected 
allergic rhinitis and sinusitis with dermatitis and 
associated headaches and entitlement to TDIU.  In the above-
mentioned March 2002 rating decision the RO denied the 
veteran's claims.

The veteran testified before a decision review officer (DRO) 
at a formal hearing which was conducted at the Detroit RO in 
July 2003.  The transcript of the hearing is associated with 
the veteran's VA claims folder.





FINDINGS OF FACT

1.  The veteran's allergic rhinitis and sinusitis with 
dermatitis and associated headaches is manifested by nasal 
congestion, headaches, pain and post-nasal discharge.

2.  The evidence does not show that the veteran's allergic 
rhinitis and sinusitis with dermatitis and associated 
headaches is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The veteran's sinus disability, currently evaluated as 10 
percent disabling, is his only service-connected disability.

4.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected sinus 
disability, alone, renders him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
allergic rhinitis and sinusitis with dermatitis and 
associated headaches are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6522 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his sinus disability should be 
rated higher than its currently assigned 10 percent rating.  
He is also seeking entitlement to TDIU.

In the interest of clarity, the Board will review the 
applicable law and regulations then proceed to analyze the 
issues and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2002 statement of the case (SOC) 
and the May 2003 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  The 
Board notes that the September 2002 SOC detailed the specific 
requirements for TDIU claims under 38 C.F.R. § 4.16 (2004).  
Additional SSOCs dated in July 2004 and November 2004 
detailed the particular deficiencies in the evidence with 
respect to the veteran's claims.  

More significantly, a letter was sent to the veteran in 
December 2003 which was specifically intended to address the 
requirements of the VCAA.  The letter emphasized the 
requirements needed to satisfy an increased rating claim, 
namely: "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  

Thus, the December 2003 letter, along with the September 2002 
SOC and May 2003, July 2004 and November 2004 SSOCs, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The December 
2003 letter informed the veteran that VA was responsible for 
getting "relevant records from any Federal agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  The December 
2003 letter also indicated that VA would assist the veteran 
by providing a medical examination or getting a medical 
opinion if necessary to make a decision on his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The December 2003 letter stated that VA would make reasonable 
efforts on the veteran's behalf to obtain "relevant records 
not held by a Federal agency.  This may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  The veteran was asked to 
"thoroughly complete and return a VA Form 21-4142 for each 
private doctor or hospital that treated your for your claimed 
disabilities and return."  Additionally, the December 2003 
letter emphasized: "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" (emphasis as in original).  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The December 2003 letter requested:  
"Send in any evidence that has not been previously 
considered."  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the December 2003 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The December 2003 letter also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one year period has since 
elapsed.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decision in March 2002.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  However, the 
veteran was subsequently provided with VCAA notice through 
the December 2003 VCAA letter, and the veteran's claims were 
readjudicated in the July 2004 and December 2004 SSOCs, after 
VCAA notice.  The veteran was provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to the VA notice.  Thus, any VCAA notice 
deficiency as been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claims on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's 
medical records from the Social Security Administration (SSA) 
and also his VA and private treatment records.  The veteran 
was provided VA medical examinations in November 1998, 
February 2002 and September 2004, the results of which will 
be referred to below.  The reports of the medical 
examinations reflect that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
physical examinations and rendered appropriate diagnoses and 
opinions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  As noted above, the veteran 
testified at a formal hearing before a DRO in July 2003.  He 
has not indicated any additional evidence that is pertinent 
to his claims.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected allergic rhinitis and sinusitis with 
dermatitis and associated headaches, currently evaluated as 
10 percent disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  
Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
allergic rhinitis and sinusitis with dermatitis and 
associated headaches under 38 C.F.R. § 4.97, Diagnostic Codes 
6522-6510 [allergic or vasomotor rhinitis]-[sinusitis, 
pansinusitis, chronic].  See 38 C.F.R. § 4.27 (2004) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen]

Under Diagnostic Code 6522 [allergic or vasomotor rhinitis], 
a 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps.  A 10 percent disability 
rating is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2004).

Under Diagnostic Code 6510 [sinusitis, pansinusitis, 
chronic], a 50 percent disability rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A 30 percent disability 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 10 
percent disability rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable (zero percent) 
disability rating is warranted for sinusitis detected by X-
ray only.  An incapacitating episode is defined in the note 
following Diagnostic Code 6510 as one that requires bed rest 
and treatment by a physician.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (2004).

Analysis

The veteran seeks an increased disability rating for allergic 
rhinitis and sinusitis with dermatitis and associated 
headaches.  This disability is currently evaluated as 10 
percent disabling under Diagnostic Codes 6522-6510.  

Initial matter- dermatitis

The veteran's service-connected sinus/rhinitis disability 
also includes dermatitis, due to the presence in service of 
urticaria associated with his allergies.  

"Urticaria means a vascular reaction which is usually 
transient. Dorland's [Illustrated Medical Dictionary (27th 
ed. 1988)] at 1796."  McCay v. Brown, 378, 380 (1996).  
"Urticaria is 'an allergic disorder marked by raised 
edematous patches of skin or mucous membrane and usu[ually] 
intense itching and caused by contact with a specific 
precipitating factor either externally or internally (as by a 
food, drug, or inhalant)', Webster's Medical Desk Dictionary 
747 (1986)."  Sutton v. Brown, 9 Vet. App. 553, 555 (1996).    

The veteran made no dermatological complaints in any of the 
treatment records from the Detroit VAMC dating from 1998 to 
2002.  During the veteran's September 2004 VA examination, 
physical examination of the skin was normal.

The only dermatological complaint subsequent to the 1962 
notation of urticaria was during the February 2002 VA skin 
examination, when the veteran complained of dermatitis 
spreading from one of his legs to the other.  Physical 
examination revealed a papular eczema on the left leg and 
nothing on the right leg.  The impression was eczematous 
dermatitis of the left leg and history of urticaria-no longer 
evident and no longer a problem.  

Based on the absence of urticaria since 1962 the Board finds 
that any dermatological symptomatology associated with the 
veteran's sinus disability is nil.  
The February 2002 VA skin examination makes it clear that 
there is no allergic skin problem present ["history of 
urticaria-no longer evident and no longer a problem"].  
Indeed, it appears that there is no skin problem present at 
all, based on the utter lack of recent treatment records and 
the pertinently negative September 2004 VA examination.  For 
these reasons, the Board discounts any current skin problem 
associated with the service-connected disability.  The 
Board's inquiry will therefore focus on the rhinitis and 
sinusitis with associated headaches. 

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 6522 [allergic or vasomotor 
rhinitis] and Diagnostic Code 6510 [sinusitis, pansinusitis, 
chronic] are the most appropriate diagnostic codes by which 
to evaluate the veteran's service-connected disability.  
Neither the veteran or his representative have suggested a 
more appropriate diagnostic code.
Schedular rating

The Board initially notes that the only time the veteran's 
nasal passage obstruction was measured was during a November 
1998 VA examination.  At that time, the veteran's obstruction 
was found to be 60 percent bilaterally.  This finding is 
consistent with a 10 percent disability rating under 
Diagnostic Code 6522.

As discussed in the law and regulations section above, to 
warrant a 30 percent disability rating under Diagnostic Code 
6522, the evidence must show allergic rhinitis with polyps.  
A November 1998 VA examination indicated no presence of nasal 
polyps during a nasal speculum examination.  A November 2002 
CT scan of the sinuses evidenced "no . . . polypoid 
lesion."  A CT scan completed in connection with the 
September 2004 VA examination indicates that the findings 
were essentially unchanged from those of the previous CT 
scan.  Thus, with no evidence of polyps, a 30 percent rating 
is not warranted under Diagnostic Code 6522.  

To warrant a 30 percent rating under Diagnostic Code 6510, 
there most be evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The veteran indicated that he received antibiotic 
treatment for sinusitis from January 2001 through March 2001, 
and an outpatient note from the Detroit VAMC indicates the 
veteran received two rounds of Augmentin in June 2002 and 
August 2002.  However, there is no evidence of record that 
the veteran has even been put on bed rest by a physician due 
to his sinus problems; therefore, there is no evidence that 
the veteran has suffered an incapacitating episode for 
sinusitis as defined by the schedular criteria.  

As for non-incapacitating episodes, the veteran indicated in 
a June 2002 Detroit VAMC outpatient note that had "two sinus 
infections per year," and an overview of the veteran's VAMC 
records show that the veteran had two bouts of sinusitis in 
2002, occurring in February and August.  This is far less 
than the more than six episodes per year required for a 30 
percent disability rating.  Moreover, there is no evidence of 
purulent discharge or crusting.  The March 2002 VA examiner 
found no evidence of discharge, and the September 2004 VA 
examiner found the nasal mucosa to be with no drainage.  
There is no evidence of crusting.  

Nor does the veteran qualify for a 50 percent rating under 
Diagnostic Code 6510.  As noted in the law and regulations 
section above, a 50 percent disability rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  There is no evidence of 
any surgery on the veteran's sinuses other than a Caldwell 
Luc procedure the veteran claims was completed in 1979, over 
a quarter of a century ago.  Nor is there evidence of 
osteomyelitis.  The November 2002 CT scan of the sinuses 
revealed the osteomeatal complexes were patent, and both the 
February 2002 and September 2004 VA examinations were 
negative for osteomyelitis. 

Additionally, the evidence of record indicates that the 
veteran's sinusitis is not near-constant, as he received only 
two rounds of antibiotics for such over a five-year period.  

Under these circumstances, no basis exists for the assignment 
of an increased rating under either  Diagnostic Code 6510 or 
Diagnostic Code 6522.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2004); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).
  
The medical evidence indicates that the veteran's rhinitis 
and sinusitis both affect the sinuses and are manifested by 
the same symptomatology: nasal congestion, headaches and 
post-nasal discharge.  The evidence further indicates that 
the veteran has never presented solely with symptoms of 
sinusitis or of rhinitis, and the evidence shows that both 
flare-up at the same time.  Moreover, not one clinician who 
has examined the veteran has indicated that the veteran's 
symptomatology for his rhinitis and sinusitis are distinct 
and separate.  To separately rate rhinitis and sinusitis 
would clearly violate VA's antipyramiding regulation, 
38 C.F.R. § 4.14 (2004).

As discussed above, there is no current evidence of any 
allergic skin reaction.  
The headaches associated with the service-connected 
disability are specifically contemplated in a 10 percent 
rating assigned under Diagnostic Code 6522.  Therefore, 
neither dermatitis nor headaches can be separately rated.
The September 2004 VA examiner noted that the veteran had a 
deviated nasal septum to the left.  The Board has therefore 
given thought as to whether a separate rating may be assigned 
under Diagnostic Code 6502 [deviation of nasal septum].  
However, that diagnostic code calls for compensable rating 
when there is complete obstruction on one side. The September 
2004 examiner specifically indicated "no obstruction".  
Thus, a compensable rating may not be awarded, and a separate 
rating for the deviated nasal septum would not avail the 
veteran.  See C.F.R. § 4.31 (2004) [where the schedule does 
not provide a zero percent evaluation for a Diagnostic Code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met].
The Board has identified no other disability which holds the 
possibility of a separate rating, and the veteran has pointed 
to none.




Extraschedular rating consideration

At the outset of this discussion, the Board wishes to make it 
clear that it reasoning is also applicable to the TDIU claim 
which will be addressed immediately following, inasmuch as 
the only service connected disability is the 
sinusitis/rhinitis.

Ordinarily, the VA Schedule for rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

In the September 2002 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with this issue.  See VAOPGCPREC 
6-96 (August 16, 1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's allergic rhinitis and sinusitis with dermatitis 
and associated headaches.  The veteran's VA physicians and 
the VA examiner did not indicate in November 1998, February 
2002 or September 2004 that the veteran's sinus disability is 
in any way out of the ordinary clinically.  There is no 
indication that he has been hospitalized for his service-
connected disability.    

With respect to interference with employment, the veteran has 
stated that following service he completed some college work.  
He was subsequently employed beginning in 1970.  From the 
record it is difficult to determine the veteran's precise 
employment history.  He has indicated in numerous detailed 
statements that he has worked as an administrative assistant, 
an ice cream truck driver, a fast foot employee, a data 
processing manager, a truck driver, a convenience store 
worker and an arcade manager over the years.  A 1998 resume 
indicated that he was doing temp work performing computer 
word processing.  It is ascertainable from the record that 
the veteran is currently unemployed, and he has adamantly 
indicated that this is due to his sinus problems.  In a 
December 2001 statement, the veteran wrote: "I need a dust 
free workplace."  This does not, however, mean that the 
veteran is incapable of working due to his sinus problems.  
In fact, the veteran himself indicated in an October 2002 
statement that he was "able to do high-quality work at 
several places where allergies were less provoked, including 
the State Depts [sic] of Education and Social Services."
  
Thus, the veteran himself acknowledges his ability to work; 
he is merely placing a self-restriction on his work 
environment, allegedly due to the service-connected 
sinusitis/rhinitis.  However, the objective medical evidence 
does not indicate the extreme level of allergic severity 
claimed by the veteran.  For example, as discussed above, 
there has been no evidence of any allergic skin reaction 
since 1962.  

Moreover, the veteran's inability to sustain employment can 
be attributed to a cause other than his service-connected 
sinus disability.  Contrary to the assertions of the veteran, 
the evidence of record indicates that psychological problems 
are the cause of his inability to maintain employment.  After 
completing a thorough examination for mental disorders in 
September 2004, the VA examiner, J.W.K., Ph. D., diagnosed 
the veteran with a personality disorder, not otherwise 
specified, and indicated the veteran had a "preoccupation 
with health status".  J.W.K. also assigned the veteran with 
a Global Assessment of Functioning (GAF) score of 50.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  Scores ranging from 41 to 
50 reflect serious symptoms (e.g. severe obsessional rituals) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].  According to J.W.K., the 
veteran's GAF score of 50 reflects his "incapacity to hold 
stable employment based upon peculiarities of beliefs and 
behavior."    

The Board observes in passing that although the veteran 
claims to require a dust free workplace, an August 2002 VA 
outpatient treatment report indicates that he smoked 5 
cigarettes daily, and the September 2004 examination report 
indicates "he does not deny smoking cigarettes".  This 
behavior is hardly indicative of someone actively avoiding 
irritants.         

The Board does not necessarily disbelieve that the veteran's 
actual, and not imagined, sinus/rhinitis problems interfere 
with his ability to work to some extent.  However, any such 
interference, as documented in the medical record, is minor 
and is reflected in the 10 percent disability rating that is 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.
Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefit sought on appeal 
is accordingly denied.



2.  Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2004).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is 
not a sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  

Schedular basis

The veteran has one service-connected disability, the 
sinusitis/rhinitis, which as discussed in detail above 
remains at 10 percent disabling.  Therefore, he does not meet 
the criteria for consideration of TDIU on a schedular basis.  
See 38 C.F.R. § 4.16(a) (2004).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2004).

This matter has been discussed at some length above in 
connection with the increased rating issue.  That discussion 
will not be repeated.  The Board will not belabor its 
conclusion that the evidence does not suggest that an 
extraschedular rating should be considered in this case.  The 
Board again notes that after the mental disorders examination 
in September 2004, the examiner determined that the veteran's 
"peculiarities in beliefs and behavior", not his service-
connected sinusitis/rhinitis, was causing his inability to 
work.  

There is no competent evidence to the contrary.  The veteran, 
for his part, vehemently denies any mental problems and 
ascribes his unemployability to his allergies.  The September 
2004 examiner's assessment, however, is consistent with the 
objective evidence of record.  None of the VA physicians has 
suggested that the veteran's sinus problem is sufficient, by 
itself, to render the veteran unemployable.  

On the other hand, the record is replete with evidence of a 
preoccupation on the part of the veteran with the alleged 
severity of his allergies, a severity which has not been 
objectively demonstrated.  As an example, the November 1998 
VA examiner reported as follows:  "[The veteran] was very 
hostile and repeatedly says he has ultra severe allergies 
which are quite different from the rest of the population.  
He is unable to describe the symptoms."  An August 2002 VA 
social work note included the following:  [The veteran] 
rambled on and on about his allergy problems.  Several 
attempts were made to re-direct the patient to obtain 
information, but he continues to [talk] about his 
allergies."

As another example of the veteran's "peculiarities in 
beliefs", in a December 2001 statement to the RO the veteran 
wrote as follows:

	I am now very allergic to Michigan.  Is there any 
possible way that the 
VA could help me to move to Hawaii or Alaska[?] . . . If 
VA or SSA 
does not help me I fear that I am done for."

The veteran repeated this idea to the September 2004 VA 
examiner by stating "I'm super-allergic to Michigan."

In short, although the veteran's service-connected 
sinus/rhinitis disability no doubt objectively causes some 
minor degree of industrial impairment, this is recognized in 
the currently assigned 10 percent disability rating.  See Van 
Hoose, supra.  The medical evidence does not show that the 
sinus/rhinitis disability, by itself, prevents him from 
substantially gainful employment.  Rather, the Board is 
confronted with overwhelming and dramatic evidence which 
indicates that it is the veteran's fixation with the 
allergies, and not the allergies themselves, which are the 
root cause of his unemployability.  

To the extent that the veteran denies psychiatric problems 
and ascribes his unemployability to his allergies, it is now 
well-settled that as a lay person without medical training, 
he is not competent to comment on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Therefore, the Board has concluded that the veteran's claim 
for TDIU does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.
Conclusion

In summary, for the reasons and bases which have been 
expressed above, the Board concludes that the preponderance 
of the evidence is against this claim.  The benefits of the 
doubt rule accordingly need not be applied.  The veteran's 
claim of entitlement to TDIU is accordingly denied.

Additional comment

As discussed above, the veteran's principal problem appears 
to be a personality disorder.  The veteran has not contended 
that such is caused by his allergies; indeed, as noted above 
he has denied psychiatric problems.  In any event, 
personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.


ORDER

Entitlement to an increased disability rating for service-
connected allergic rhinitis and sinusitis with dermatitis and 
associated headaches is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


